TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00770-CV


City of Austin and Stanley L. Knee, in his capacity as Chief of Police,
Austin Police Department, Appellants

v.

Austin Police Association, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. GN204128, HONORABLE PAUL DAVIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	City of Austin and Stanley L. Knee, in his capacity as Chief of Police of the Austin
Police Department, have filed an unopposed motion to dismiss their appeal.  Appellants assert that
the issues raised in their appeal have been rendered moot by settlement of the underlying action in
the district court.  We grant the motion and dismiss their appeal.

  
						Jan P. Patterson, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed on Appellants' Motion
Filed:   June 26, 2003